Pish, P. J.
When this ease was formerly before the Supreme Court (119 Ga. 297), it held, that under the law applicable to the evidence submitted by the plaintiff the court did not err in refusing to grant a nonsuit. A careful comparison of the brief of evidence in the former record with the brief of evidence in the present record shows that the evidence submitted in behalf of the plaintiff on both trials was substantially the same. It follows that, under the law of the case as previously announced by the Supreme Court, a nonsuit should not have been granted.

Judgment reversed.


All the Justices concur, except Simmons, C. J., absent.